DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 03/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because inventions I and II have acquired a separate status in the art in view of their different classification (invention I is classified in CPC areas H01L27/2463, invention II is classified in CPC areas H01L45/1616). Also, the inventions require different filed of search at least in different search queries. Additionally, prior art applicant to the device claims may not be applicable to the process steps in the method claims; the limitations of the method claims in the instant application are not entirely recited in the device claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/11/2022


Drawings
The drawings are objected. In Figures 1, 3, 4 and 5, part of labeling texts are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  the abbreviation “CMOS” is recited without further description.  Appropriate correction is required.
Claims 15-16 are objected to because of the following informalities:  the abbreviation “CMOS” is recited without further description.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a selector for selectively electrically connecting at least one atomic switching element, of the plurality of atomic switching elements, to the driving voltage generator to turn the at least one atomic switching element on and off” of claim 2 was not described in the specification as originally filed and constitutes new matter. 
Allowable Subject Matter
Claims 1-10 and 15-16 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Baek (US 2012/0063194), discloses a three-dimensional semiconductor integrated circuit comprising: a first CMOS circuit layer comprising a plurality of first CMOS circuit blocks (TA2); an insulating layer (302, 303) disposed on a top of the first CMOS circuit layer; a plurality of switching elements (321) respectively disposed inside via holes extending through the insulating layer, wherein the plurality of switching elements are electrically connected to the plurality of first CMOS circuit blocks, respectively; a driver circuit layer (TA1), and electrically connected with the plurality of atomic switching elements, wherein the driver circuit layer comprises a driver circuit for selectively turning on and off the plurality of atomic switching elements; and a second CMOS circuit (TA5) connected to the switching elements (see Baek, FIGS. 4-8, [0053]-[0071]). The prior art of record, Ju (Ju et al., High performance bi-layer atomic switching devices, Nanoscale, 2017, 9, 8373–8379), teaches atomic switch element. The prior art of records, individually or in combination, do not disclose nor teach “a driver circuit layer disposed on a top of the insulating layer; a second CMOS circuit disposed on a top of the driver circuit layer” in combination with other limitations as recited in claim 1.
The prior art of record, Baek, discloses a three-dimensional semiconductor integrated circuit comprising: a first CMOS circuit block (TA2); an insulator (302, 303) disposed on a top of the first CMOS circuit block; an switching element (321) disposed inside a via hole extending through the insulator and electrically connected to the first CMOS circuit block; a driver circuit (TA1),  configured to selectively turn the atomic switching element on and off; and a second CMOS circuit (TA5) connected to the switching element (see Baek, FIGS. 4-8, [0053]-[0071]). The prior art of record, Ju, teaches atomic switching element. The prior art of records, individually or in combination, do not disclose nor teach “a driver circuit, disposed on a top of the insulator; a second CMOS circuit disposed on a top of the driver circuit” in combination with other limitations as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811